Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Stevens J. Burgess on February 08, 2022.  

The application has been amended as follows: 
1.         In claim 1, line 1, after “afflicted with cancer” insert “associated with TGF-β activity”. 
2.	In claims 79, 81, 83, 85, 87, and 89, line 5, after “tumor of the neck and head,” delete “an epidermal hyperproliferation,”.
3.	In claims 79, 81, 83, 85, 87, and 89, line 5, after “prostate hyperplasia,” delete “a neoplasia,”.
4.	In claims 79, 81, 83, 85, 87, and 89, line 2, after “malignant tumor”, delete “carcinoma of the brain” and insert “brain carcinoma”.
delete “a tumor of the neck and head” and insert “head and neck carcinoma”.
	 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of Applicant's amendment and Remarks, claims 70-90 are allowed and renumbered to claims 1-21.

In light of Applicant’s amendment and the Examiner’s amendment, the 112(a) rejection over treating any cancer is now moot.  Given that applicant has demonstrated in the specification that the compounds of the invention are TGF-β inhibitors and given that the Examiner’s amendment teaches treatment of cancers associated with TGF-β activity. Consequently, the 112(a) rejection over claims 70-90 is hereby withdrawn. 

The following is an examiner's statement of reasons for allowance: Claims 70-90 are drawn to a method for treating a subject afflicted with cancer associated with TGF-β activity comprising administering to the subject a therapeutically effective amount of a compound having the structure of formula (I˚) delineated in claim 70 or a pharmaceutically acceptable salt, or N-oxide thereof, or a solvate or hydrate thereof as recited in claim 70.  There is no prior art that anticipates or renders obvious the instant invention.  The closest art is Velaparthi et al. (WO 2014/100533, on an IDS 1449 by applicant) who teach similar substituted imidazoles as casein kinase 1 inhibitors (see .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 70-90 (renumbered 1-21) are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/08/2022